Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken.
The PTOL-326 has been corrected to clarify that the period for reply is 3 months.
The period for reply of 3 MONTHS is restarted to begin with the mailing date of this letter.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 2 of claim 12, “increase” should be “increaser”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suetsugu (U.S. PG Pub. No. 2018/0037842).
In paragraph 29 Suetsugu discloses a grease composition comprising a base oil, as recited in component (A) of claim 1, and a thickener having a given particle size. In paragraphs 33 and 35-38 Suetsugu discloses that the thickener can be a urea, as recited in component (B) of claim 1, and in paragraph 57 discloses that the thickener more preferably has a volumetric-based arithmetic mean particle size of 2.0 µm, most preferably 1.0 µm, within the range recited in claim 1 for the area-based arithmetic mean particle size of the urea thickener. 
In paragraphs 61 and 63 Suetsugu discloses that the composition can comprise various types of extreme pressure agents recited as component (C) of claim 3. In paragraphs 31-32 Suetsugu discloses that the base oil can be various types recited in claim 4, and that the base oil more preferably has a viscosity of 20 to 300 mm2/s at 40° C, within the range recited in claim 5. In the examples (see tables 1-3) Suetsugu discloses greases having a thickener content within the range recited in claim 6 and a worked penetration within the range recited in claim 7. In the examples Suetsugu discloses compositions where the urea thickener is prepared from diphenylmethane-4,4′-diisocyanate (MDI) and amines such as cyclohexylamine and octyl amine, leading to products meeting the limitations of claim 8. In paragraph 61 Suetsugu discloses that the composition can further comprise an antioxidant and a rust inhibitor, meeting the limitations of component (D) of claim 9. 
Suetsugu does not specifically disclose the area-based arithmetic mean particle size of the urea thickener. However, since the grease of Suetsugu meets the compositional limitations of the claims, has a volumetric-based arithmetic mean particle size of less than 2.0 µm, more preferably less than 1.0 µm and is prepared by shearing under the same conditions are the grease of the current invention (see paragraphs 44-45 and 48-53 of Suetsugu relative to paragraphs 61-63 of the current specification), the grease of Suetsugu will have an area-based arithmetic mean particle size of the urea thickener within the range recited in claim 1. Claims 1 and 3-9 are therefore anticipated by Suetsugu. Alternatively, since neither the volumetric-based arithmetic mean particle size range of Suetsugu nor the area-based arithmetic mean particle size range of claim 1 have a lower bound, the area-based arithmetic mean particle size range of the urea thickener of Suetsugu will at least overlap the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1 and 3-9 are therefore also rendered obvious by Suetsugu.
Furthermore, since the grease of Suetsugu meets the compositional limitations of the claims and is prepared by shearing under the same conditions as the grease of the current invention, the urea thickener will have a particle size meeting the limitations of claim 2, anticipating the claim, or at least overlapping the claimed range, rendering the claim obvious.

Claim Rejections - 35 USC § 103
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Kawamura (U.S. Pat. No. 9,765,821).
The discussion of Suetsugu in paragraph 9 above is incorporated here by reference. Suetsugu discloses a grease composition meeting the limitations of claim 1, but does not disclose a speed reducer or increaser having the grease composition, and does not disclose a lubrication method for lubricating a lubrication part in a speed reducer or speed increaser with the grease composition. As discussed above, Suetsugu discloses in paragraph 61 that the composition can comprise a rust inhibitor. 
In column 1 lines 17-20 Kawamura discloses a rolling bearing for use in speed reducers and speed increasers (speed-up gears), as recited in claims 10-12. In column 4 lines 39-62 Kawamura discloses that the rolling bearing comprises a grease containing a base oil, a thickener, and an alkanolamine. In column 9 lines 39-42 Kawamura discloses that urea thickeners are preferred, and in column 9 lines 57-67 discloses that the preferred thickeners are diureas which can be prepared from an aromatic diisocyanate and aliphatic or alicyclic monoamines, as in the exemplified urea thickeners of Suetsugu. In column 10 lines 1-13 and 23-30 Kawamura discloses that the greases have a thickener content and penetration in line with that of Suetsugu. In table 5 and column 22 lines 15-20 Suetsugu discloses that the alkanolamine acts as a rust inhibitor. The inclusion of the alkanolamine of Kawamura as the rust inhibitor of Suetsugu, and the use of the ensuing grease composition in a bearing of a speed reducer or increaser, as taught by Kawamura, meets the limitations of claims 10-12.
It would have been obvious to one of ordinary skill in the art to include the alkanolamine of Kawamura as the rust inhibitor of Suetsugu, and to use the ensuing grease composition in a bearing for use in a speed reducer or increaser, since Kawamura teaches that the alkanolamine is an effective rust inhibitor for greases, and further teaches that urea-thickened greases comprising the alkanolamine are effective in lubricating bearings of a speed reducer or increaser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771